









Exhibit 10.26






TWENTIETH AMENDMENT AND LIMITED WAIVER TO
REVOLVING CREDIT AND SECURITY AGREEMENT
This TWENTIETH AMENDMENT AND LIMITED WAIVER TO REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of April 29, 2019 by and among
VIRCO MFG. CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware
corporation (“Virco”, and together with VMC, “Borrowers” and, each individually,
a “Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
RECITALS
WHEREAS, Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, an Event of Default has occurred under Section 10.3(a) of the Credit
Agreement as a result of Borrowers’ failure to maintain a Fixed Charge Coverage
Ratio of the Borrowers of at least 1.10 to 1.00 for the four fiscal quarter
period ended January 31, 2019 as required under Section 6.5(b) of the Credit
Agreement (the “Existing Event of Default”); and
WHEREAS, Borrowers have requested that Lenders and Agent (a) waive the Existing
Event of Default, and (b) amend the Credit Agreement in certain respects, which
Lenders and Agent are willing to do on the terms and subject to the conditions
contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENTS
A.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
B.Recitals. The Recitals above are incorporated herein as though set forth in
full and Borrowers stipulate to the accuracy of each of the Recitals.
C.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)Amendments to Section 1.2 of the Credit Agreement. Section 1.2 of the Credit
Agreement is hereby amended to add the following new definitions in the proper
alphabetical order:
‘“Twentieth Amendment’ means the Twentieth Amendment and Limited Waiver to
Revolving Credit and Security Agreement dated as of April 29, 2019 among
Borrowers, the Lenders party thereto and Agent.”
‘“Twentieth Amendment Effective Date’ has the meaning specified for such term in
the Twentieth Amendment.”





--------------------------------------------------------------------------------





1.Amendment to Section 6.5(b) of the Credit Agreement. Section 6.5(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(b) Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge Coverage
Ratio as follows: (i) for the consecutive two fiscal quarter period of Borrowers
ending July 31, 2019, 2.25 to 1.00, and (ii) for each consecutive four fiscal
quarter period of Borrowers ending thereafter, 1.10 to 1.00.”
2.Amendment to Section 6.5(c) of the Credit Agreement. Section 6.5(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(c) Minimum EBITDA. Cause to be maintained, for the three consecutive fiscal
month period of Borrowers ending on April 30, 2019, EBITDA of not less than
(negative) $5,000,000.”
3.Amendment to Section 7.6 of the Credit Agreement. Section 7.6 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
7.6    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures (a) in the 2018 fiscal year in an aggregate
amount for all Borrowers in excess of $8,000,000, (b) in the fiscal quarter
ending April 30, 2019 in an aggregate amount for all Borrowers in excess of
$900,000, (c) in the consecutive two fiscal quarter period ending July 31, 2019
in an aggregate amount for all Borrowers in excess of $1,900,000, (d) in the
consecutive three fiscal quarter period ending October 31, 2019 in an aggregate
amount for all Borrowers in excess of (i) $3,900,000, if and only if, Borrowers’
EBITDA for the consecutive two fiscal quarter period ending July 31, 2019
exceeds $8,500,000 or (ii) $2,900,000 if Borrowers’ EBITDA for such period is
less than or equal to $8,500,000, and (e) in the consecutive four fiscal quarter
period ending January 31, 2020, or any fiscal year thereafter, in an aggregate
amount for all Borrowers in excess of $8,000,000. The limitation on the amount
of Capital Expenditures which may be made in any fiscal year pursuant to the
terms contained in this Section shall apply to Capital Expenditures financed
with Equipment Loans.
4.Amendment to Section 7.7(d) of the Credit Agreement. Section 7.7(d) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(d)    Except as set forth in the last sentence of this Section 7.7(d),
Borrowers may make Restricted Payments to any Person that owns an Equity
Interest in any Borrower so long as (i) such Restricted Payments shall not
exceed $2,000,000 in the aggregate during any fiscal year; (ii) no Default or
Event of Default shall have occurred or be continuing, and (iii) no Default or
Event of Default shall result from any such Restricted Payment; provided,
further that for any Restricted Payment to be made during the three month period
beginning February 1, 2018 and ending April 30, 2018 and during each applicable
period ending after October 31, 2018, Borrowers must show pro forma compliance
with the Fixed Charge Coverage Ratio of not less than 1.10:1.00 for the most
recent twelve month period ending as of the fiscal quarter immediately preceding
the date of any such Restricted Payment (giving pro forma effect to such
Restricted Payment as if it had been made on such date) and furnish Agent a
Compliance Certificate evidencing such pro forma compliance prior to the making
of such Restricted Payment. Notwithstanding the foregoing, Borrowers shall not
be permitted to make any Restricted Payment to any Person during the period
commencing on February 1, 2019 and ending January 31, 2020.
D.Limited Waiver of Existing Event of Default. Subject to the terms and
conditions set forth herein, the Agent and Lenders waive the Existing Event of
Default. The foregoing waiver is a one-time waiver and applies only to the
specified circumstance and does not modify or otherwise affect the Credit
Parties’ obligations to comply with such provision of the Credit Agreement or
any other provision of the Credit Agreement in any other instance. By virtue of
the waiver in the immediately preceding sentence, the Credit Parties hereby
affirm and agree that no other Event of Default has occurred as a result of the
Existing Event of Default.
E.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Twentieth Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:
1.Amendment. Borrowers shall have delivered to Agent an executed original of
this





--------------------------------------------------------------------------------





Amendment.
2.Amendment to Fee Letter. Borrowers shall have delivered to Agent an executed
original of the Amendment to Fee Letter dated the date hereof, and shall have
paid all fees in connection therewith.
3.Corporate Resolutions. Borrowers shall deliver to Agent copies of resolutions
duly adopted by each Borrower, in form and substance satisfactory to Agent,
authorizing the execution and delivery of the Twentieth Amendment and all
documents and transactions related thereto, and such resolutions shall be in
full force and effect, duly adopted by the appropriate governing body, and shall
have not been amended, modified or revoked.
4.Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such representation and warranty shall be true and correct in
all material respects as of such specific date;
5.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing; and
6.Other. All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
F.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
1.Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.
2.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
G.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
H.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
I.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
J.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
K.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the





--------------------------------------------------------------------------------





Twentieth Amendment Effective Date.
L.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other similar form of electronic transmission (e.g., via .pdf)
shall be deemed to be an original signature hereto.
M.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other Applicable Law.
N.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
O.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys’ fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
P.Jury Waiver; California Judicial Reference. Without limiting the applicability
of any other provision of the Credit Agreement, the terms of Article XII of the
Credit Agreement, INCLUDING WITHOUT LIMITATION SECTION 12.3 regarding jury trial
waiver and california judicial reference shall apply to this Amendment.
Q.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.


[Signature Pages Follow]















--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By:     
Name:    
Title:


VIRCO INC.,
a Delaware corporation, as a Borrower
By:    
Name:    
Title:    




PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By:    
Name:    
Title:     









--------------------------------------------------------------------------------











pnclogo.jpg [pnclogo.jpg]






April 29, 2019


Virco Mfg. Corporation
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Virco Inc.
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Re:    Fee Letter (as amended, restated, amended and restated, or otherwise
modified from time to time, the “Fee Letter”) to the Revolving Credit and
Security Agreement, dated as of December 22, 2011, among VIRCO MFG. CORPORATION,
a Delaware corporation, VIRCO INC., a Delaware corporation (together with each
other Person that becomes a party thereto as a borrower pursuant to Section 7.12
of the Credit Agreement, collectively “Borrowers”), the Persons from time to
time party thereto as a guarantor pursuant to Section 7.12 of the Credit
Agreement, the financial institutions that are now or that hereafter become a
party thereto (collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for Lenders (PNC, in such capacity, “Agent”)
(as amended prior to the date hereof and on the date hereof pursuant to the
Seventeenth Amendment and as may be further amended, restated, or otherwise
modified from time to time, the “Credit Agreement”). Initially capitalized terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.


Ladies and Gentlemen:


This letter agreement constitutes an amendment, effective as of the Twentieth
Amendment Effective Date, of the fees under the Fee Letter that Borrowers have
agreed to pay to the Agent in connection with the Credit Agreement.


In connection with, and in consideration of, the agreements contained in the
Credit Agreement and the Twentieth Amendment, the Agent’s continued services as
agent, and the Agent’s participation in the credit facilities set forth in the
Credit Agreement, Borrowers hereby agree to the following amendment to the Fee
Letter:


(i)
Twentieth Amendment Fee. A new Section 7 of the Fee Letter is hereby added to
read in its entirety as follows and the Fee Letter shall be re-numbered
accordingly:



“6. Twentieth Amendment Fee. Borrowers shall pay to Agent a non-refundable
extension fee in the amount of $125,000 (the “Twentieth Amendment Fee”) in
connection with the Twentieth Amendment (and which fee shall be fully earned and
not refundable in any manner as of the Twentieth Amendment Effective Date).


Except as amended hereby, the Fee Letter remains in full force and effect.    







--------------------------------------------------------------------------------





The fees and other consideration to be paid pursuant to the Fee Letter and this
letter are confidential and shall not to be disclosed by any Borrower to any
person or entity. By execution of this letter, the Borrowers agree to pay or
cause to be paid the fees to the Agent as and when due as provided in the Fee
Letter, as amended hereby. This letter may be executed in any number of
counterparts, each of which will be an original and all of which will constitute
one and the same agreement.


[Signature Page Follows]







--------------------------------------------------------------------------------







Very truly yours,


PNC BANK, NATIONAL ASSOCIATION,
as Agent




By:        
Name:    
Title:    






Accepted and agreed to as of the date first set forth above:


VIRCO MFG. CORPORATION,
a Delaware corporation




By:    _______________________________
Name:    
Title:     


VIRCO INC.,
a Delaware corporation




By:    _______________________________
Name:    
Title:     





